Case 1:18-cv-00838-JLH Document 147 Filed 04/09/21 Page 1 of 3 PageID #: 5408




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

DELAWARE DEPARTMENT OF                          )
NATURAL RESOURCES AND                           )
ENVIRONMENTAL CONTROL,                          )
            Plaintiff,                          )
                                                )
And                                             )
                                                ) Case No.: 1:18-cv-00838-MN-JLH
GARY and ANNA-MARIE CUPPELS,                    )
Individually and on behalf of others            )
Similarly situated,                             )
                    Intervenors,                )
                                                )
v.                                              )
                                                )
MOUNTAIRE FARMS OF                              )
DELAWARE, INC., a Delaware                      )
Corporation,                                    )
             Defendant.                         )

        WITHDRAWAL OF MOTION FOR RELIEF FROM ORDER

      COMES NOW, Defendant, Mountaire Farms of Delaware, Inc., by and

through its counsel, hereby withdrawing its Motion for Relief From Order (D.I. 17)

filed on April 12, 2019 pursuant to Civil Rule 60(b)(6) (the “Rule 60 Motion”). In

support whereof the following is provided:

      WHEREAS, on June 28, 2018 Gary and Anna Marie Cuppels (“Intervenors”)

moved to intervene in this case (D.I. 4); and

      WHEREAS, over the objections of Defendant, the Court granted Intervenors’

motion on March 25, 2019 (D.I. 16); and


                                         1
Case 1:18-cv-00838-JLH Document 147 Filed 04/09/21 Page 2 of 3 PageID #: 5409




      WHEREAS, Defendant thereafter filed its Rule 60 Motion requesting the

Court amend and supplement its Order granting intervention; and

      WHEREAS, the Court has not acted on Defendant’s Rule 60 Motion; and

      WHEREAS, Plaintiff Delaware Department of Natural Resources and

Environmental Control lodged a First Amended Agreement and Proposed Consent

Decree (the “First Amended Consent Decree”) with the Court on June 2, 2020 (D.I.

94) and moved the Court for entry of the First Amended Consent Decree on August

21, 2020 (D.I. 108); and

      WHEREAS, all parties now desire that the First Amended Consent Decree be

entered as an Order of this Court; and

      WHEREAS, entry of the First Amended Consent Decree will, as a practical

matter, render the requests set forth in the Rule 60 Motion moot.

      NOW THEREFORE Defendant Mountaire Farms of Delaware, Inc. hereby

withdraws the Rule 60 Motion.

PARKOWSKI, GUERKE & SWAYZE, P.A.

By: /s/ Michael Teichman
     Michael W. Teichman (ID No. 3323)
     F. Michael Parkowski, (ID No. 7)
     Mark F. Dunkle (ID No. 2656)
     Elio Battista, Jr. (ID No. 3814)
     1105 North Market Street, 19th Floor
     Wilmington, DE 19801
     (302) 594-3333
     mteichman@pgslegal.com


                                         2
Case 1:18-cv-00838-JLH Document 147 Filed 04/09/21 Page 3 of 3 PageID #: 5410




    Of Counsel:
    Timothy K. Webster, Esquire
    Sidley Austin LLP
    1501 K. Street N.W.
    Washington DC 20005
    (202) 736-8131
    Attorneys for Defendants



DATED: April 9, 2021




                                     3
